Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 1,3,6,8,11, 14-25 and 28-30 are pending.
Group 1, claim(s) 1, 3, 17-19, drawn to a method of assessing metabolic competence in a subject comprising administering to the subject a branched amino acid and or a branched chain keto alpha-acid.
Group 2, claim(s) 6, drawn to a method of prognosing metabolic competence in a subject comprising administering to the subject a branched amino acid(BCAA) and or a branched chain keto alpha-acid (BCKA), obtaining a sampled from the subject, measuring the level of branched amino acid and/or branched keto alpha-acid and comparing with a control, wherein an increase in measured amount of BCAA and /or BCKA is indicates prognosis of glucose intolerance.
Group 3, claim(s) 8, 11, 20-25 and 28-30, drawn to a method of assessing efficacy of an agent for treating a metabolic disorder in a subject.
Group 4, claim(s) 14-16, drawn to a method of treating a metabolic disorder in a subject comprising administering a therapeutically effective agent that antagonizes branched chain alpha-keto acid dehydrogenase (BCKD) kinase.
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of assessing metabolic competence in a subject comprising administering to the subject a branched amino acid and or a branched chain keto alpha amino acid, this technical feature is not a special technical feature as it does not make a contribution over Dancis et al. (IDS, The J. of Pediatrics 595-603 (1965)).  Therefore, the special technical feature of Group 1 cannot be shared with groups 2-4.
Species Election within Group 1 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Subject having: (i) glucose intolerance, (ii) insulin resistance, and (iii) heart failure
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Claim 1 is an example of a generic claim.

 Species Election within Group 3
The species are as follows: 
claims 20-21:
Agent antagonizes the expression and /or function of BCKDK
Agent increases the expression and /or function of Sfrp5

(II)	claims 23-30:
Agent is polynucleotide
Agent is polypeptide
Agent is a small molecule
Agent is an antibody
Agent is BT-2
Agent is RNA interfering agent
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Claim 8 is an example of a generic claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646